Citation Nr: 1420598	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  05-12 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a neck disability. 

2.  Entitlement to service connection for a right shoulder disability. 

3.  Entitlement to service connection for a back disability.  

REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

A. Hinton, Counsel





INTRODUCTION

The Veteran served in the North Carolina Army National Guard from April 1986 to July 2003 with verified periods of active duty for training (ACDUTRA) to include September 17, 1986 to December 17, 1986, from September 7, 1988 to September 28, 1988, from May 16, 1998 to May 30, 1998, and from May 12, 2001, to May 26, 2001. 

The claims are before the Board of Veterans' Appeal (Board) on appeal of a rating decision in September 2004 of the VA Regional Office (RO) in Columbia, South Carolina RO. 

In August 2005, the Veteran appeared at a hearing before a Decision Review Officer. 

In October 2007 and in May 2009, on the claims of service connection for a neck disability, a right shoulder disability, and a back disability, the Veteran appeared at hearings presided over by two different Veterans Law Judges, who are on the panel three Veterans Law Judges making the final determination of the claims.  Transcripts of the hearings are in the Veteran's file. 

In a decision in February 2008, the Board reopened the claims for service connection for a neck disability, a right shoulder disability, and a back disability. and remanded the reopened claims for further development.  The Board also remanded the claims of service connection for hearing loss and for hypertension. 

While on appeal in a rating decision July 2008, the RO granted service connection for left ear hearing loss.  In a decision in September 2009, the Board denied service connection for a right ear hearing loss. And in a rating decision in September 2013, the Agency of Original Jurisdiction granted service connection for hypertension. 



In September 2011, in accordance with Arneson v. Shinseki, 24 Vet. App. 379 (2011), the Veteran was afforded the opportunity to have a hearing before a third member of the panel of Veterans Law Judge, deciding the claims, but he waived the right for the additional hearing. 

The claim of service connection for posttraumatic stress disorder and for a psychiatric disorder other than posttraumatic stress disorder is the subject of a separate Board decision by the Veterans Law Judge, who presided over the only hearing on the claim in May 2009.  


FINDINGS OF FACT

1.  The current neck disability, degenerative disc disease and degenerative joint disease, did not have had onset during a period of active duty for training and was not made worse during periods of ACDUTRA in May 1998 and in May 2001. 

2.  The current right shoulder disability, arthritis and tendinosis, did not have onset during a period of active duty for training and was not made worse during periods of ACDUTRA in May 1998 and in May 2001. 

3.  The current back disability, degenerative disc disease and degenerative joint disease of the lumbar spine, did not have had onset during a period of active duty for training and was not made worse during periods of ACDUTRA in May 1998 and in May 2001. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for the neck disability, degenerative disc disease and degenerative joint disease, have not been met.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002); 38 C.F.R. §§ 3.6(c), 3.306 (2013).


2.  The criteria for service connection for right shoulder, arthritis and tendinosis,  have not been met.  38 U.S.C.A. §§ 1110, 1131, 1153 (b) (West 2002); 38 C.F.R. §§ 3.6(c), 3.306 (2013).

3.  The criteria for service connection for a low back disability, degenerative disc disease and degenerative joint disease of the lumbar spine, have not been met.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002); 38 C.F.R. §§ 3.6(c), 3.306 (2013).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

The RO provided pre- and post- adjudication VCAA notice by letters in December 2003 and in April 2006.  As for the content and the timing of the VCAA notice, the documents substantially complied with the specificity requirements of VCAA notice, including the type of evidence needed to substantiate a claim of service connection, the relative duties of VA and a claimant to obtain evidence, and to the extent there was pre-adjudication notice.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service records, VA records, and private medical records. 






The Veteran was afforded VA examinations in September 2004, in February 2005, in July 2010, and in August 2013.  In the remands in September 2009 and in December 2011, the Board found that the VA examinations in September 2004, in February 2005, and in July 2010 were inadequate, because significant facts of the case were not accounted for.  The Board is however relying on the report of the VA examination in August 2013 for evidence, pertaining to aggravation, which is addressed in the Analysis.  

As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Evidence and Analysis 

Service connection may be granted for disability resulting from disease or injury that was incurred or a preexisting injury or disease that was aggravated during active service.  38 U.S.C.A. §§ 1110, 1131. 

"Active service" includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty.  [Italics added for emphasis and not in the statute or regulation].  38 U.S.C.A. § 101(22), (24); 38 C.F.R. §3.6(a). 

ACDUTRA includes full-time duty with the National Guard of any State under sections 316, 502, 503, 504, or 505 of title 32; 38 U.S.C.A. § 101(22)(C); 38 C.F.R. § 3.6(c).





While the Veteran served only in the National Guard, he is service-connected for hypertension, left ear hearing loss, and tinnitus incurred during the periods of ACDUTRA under 38 C.F.R. § 3.6(c) from May 16, 1998, to May 30, 1998, and from May 12, 2001, to May 26, 2001, the same two periods of ACDUTRA, pertinent to the current claims, which qualifies as "active" service and confers "Veteran status" for these two periods of ACDUTRA.  38 U.S.C. §§ 101(2), (22), (24); 38 C.F.R. § 3.6(a). 

As status as a Veteran has been established for the two periods of ACDUTRA under 38 C.F.R. § 3.6(c), certain statutory presumptions need to be addressed.  

The presumption of service incurrence for certain chronic diseases, such as arthritis, does not apply, because by definition under 38 U.S.C.A. § 1112 and § 1137 the presumption applies where there is "no" evidence that a condition began in service.  By contrast for a claim based on ACDUTRA under 38 U.S.C.A. § 101(24)(b), there must be some evidence that a condition was incurred in service.  The provisions are mutually exclusive as it is not possible for there to be "no" evidence and "some" evidence of service incurrence.  Smith v. Shinseki, 24 Vet. App. 40, 46-47 (2010). 

The presumptions of soundness and of aggravation attach to periods of ACDUTRA, where "Veteran" status is attained during ACDUTRA as here.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995). 

As for the presumption of soundness, in the absence of evidence of an examination prior to entry to either periods of ACDUTRA from May 16, 1998, to May 30, 1998, and from May 12, 2001, to May 26, 2001, the presumption of soundness does not attach.  38 U.S.C.A. § 1111; Smith, at 44-46.

The presumption of aggravation is addressed later in the analysis.




In statements and in testimony the Veteran asserted that he sustained neck, right shoulder, and back injuries during periods of ACTDUTRA in May 1991, in May 1998, and in May 2001, resulting in the current disabilities. 

There is no evidence of neck, right shoulder, or back abnormality before May 1991.   Records of the National Guard show that in May 1991 the Veteran complained of soreness of the neck and right upper extremity, after riding in a track vehicle.  It is not shown that the period in May 1991 was a period of ACTDUTRA under 38 C.F.R. § 3.6(c).  Even if the period in May 1991 were ACTDUTRA, in the absence of evidence that the Veteran became disabled as a result of the symptoms during the period in May 1991, the period in May 1991 does not qualify as active service and the Veteran would not qualify as a "Veteran" by virtue of active duty for training alone.  Smith, at 44. 

Between May 1991 and the period of ACTDUTRA in May 1998, the Veteran was at work in August 1996 when he felt a sharp pain pulling from his neck across the right shoulder into his arm.  On evaluation of the Veteran's complaints there was evidence of arthritis (osteophytic lipping) of the cervical spine by X-ray.  Examination also showed arthritis of the right shoulder joint.  The diagnosis was cervical and shoulder strains.  In October 1996, the Veteran was injured in a vehicle accident and he complained neck, right shoulder, and low back pain.  Lumbar strain was attributed to the vehicle accident.  In November 1996, after a MRI, the diagnosis was cervical strain with disc bulging.  

In January 1997, a MRI of the lumbar spine showed disc protrusion.  The diagnoses included cervical strain and degenerative disc disease, and chronic low back pain to rule out herniated.  In April 1997, low back pain was attributed to a disc bulge.  

Before the period of ACTDUTRA in May 1998, there was obvious evidence of a neck disability, degenerative disc disease (disc bulge) and degenerative joint disease (arthritis), right shoulder strain and arthritis, and a back disability, degenerative disc disease (disc bulge) of the lumbar spine, which were not incurred during a period of  ACTDUTRA under 38 C.F.R. § 3.6(c).  


Later in April 2006, arthritis or degenerative joint disease (osteophytic ridge) of the lumbar spine by X-ray was shown.  And on VA examination in July 2010, history included right shoulder tendinosis by MRI in June 2008. 

In statements and in testimony, the Veteran also asserted that the claimed disabilities were aggravated during ACDUTRA.  National Guard records show that in 2002 the Veteran stated that he still was having neck, shoulder, and back problems, which he associated with injuries on ACDUTRA in 1998 and in 2001. 

During the period of ACDUTRA from May 16, 1998, to May 30, 1998, the Veteran gave a history of neck and shoulder pain for six years and lower back pain for two years.  One morning after a fall from a truck, the Veteran complained of right shoulder pain, and the assessment was right shoulder and neck injury.  On follow up for neck, shoulder, and back pain, it was noted that the problem was increasing.  

During the period of ACDUTRA from May 12, 2001, to May 26, 2001, the Veteran complained of recurrent a right arm pain on picking up a duffle bag.  The Veteran stated that in 1998 he had injured the same arm. 

When as here the claimed disabilities were preexisting, except for arthritis of lumbar spine and right shoulder tendinosis, which were not evident during the periods of ACDUTRA, the presumption of aggravation provides that a preexisting injury or disease will be considered to have been aggravated by active service, where there is an increase in disability during such service, which includes medical facts and principles, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Aggravation may not be conceded where a disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  





In a Report of Investigation, Line of Duty and Misconduct Status, dated in April 2002, the investigator, a Captain from the Veteran's unit, not a medical officer, concluded that the injury, right shoulder pain and lower back pain after lifting a duffel bag in May 2001 occurred in the line of duty due to aggravation of a prior injury.  

Two Army specialists, including a medic, who saw the Veteran after the injury observed that the Veteran was able to use his right arm with normal range of motion, until he was asked about the injury, then the Veteran complained that he could not lift his arm above 90 degrees.  When the Veteran was seen by other medical personnel on May 21 and May 24, 1998, except for right shoulder pain and low back pain, the findings were not commensurate with the Veteran's complaint that he could not raise his shoulder above 90 degrees and there was no evidence of neurological compromise.  The Veteran was place on a temporary physical profile for 30 days.

In October 2002, on review of the Line of Duty Investigation, the National Guard Bureau's Surgeon made a medical assessment that the cervical spine disability, degenerative disc and joint disease, and the lumbar spine disability, degenerative disc disease, existed prior to service with no service aggravation. 

The Veteran was invited to respond to the adverse determination by the National Guard Bureau's Surgeon, but he did not respond within 30 days or request an extension of time to respond. 

In a clam for service connection, all pertinent lay and medical evidence must be considered.  38 U.S.C.A. § 1154(a).

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible.  Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).


Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. 

As for the lay evidence, the Veteran as a lay person he is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

The question of whether the preservice disabilities underwent an increase in severity during service requires an inference or a conclusion based on evidence.  However, such an inference or conclusion is not one the Veteran is competent to make based on mere personal observation.  Moreover, it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to diagnose or offer an opinion on such a relationship. 

To the extent that the Veteran's statements and testimony offered as proof of aggravation, the statements and testimony are not competent evidence and cannot be considered as evidence favorable to the claims.

As the Veteran's lay evidence is not competent evidence on the question of aggravation, the Board need not reach credibility although there is evidence that the Veteran's contemporaneous statements in May 2001 were inconsistent with other evidence, including the statements of two Army witnesses. 

The Veteran is also competent to describe a contemporaneous medical diagnosis, or to describe symptoms that later support a diagnosis by a medical professional.  Jandreau, at 1377.  There is no evidence of the claimed disabilities before May 1991 and the disabilities were first document in 1996 and in 1997.  In November 2008 in a VA physical therapy consultation report, the assessment was a history of neck pain and right shoulder pain possibly related to a fall while on active duty.    



As the assessment was expressed as "possibly" related to a fall in service, the assessment is too speculative to establish a medical nexus.  See Morris v. West, 13 Vet. App. 94, 97 (1999) (a medical assessememt expressed in the term of "possibly " is speculative.  And the assessment has no probative value. 

Since the Veteran's lay evidence on the question of aggravation is not competent evidence, competent medical evidence to support the claim is required. 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis or opinion. 38 C.F.R. § 3.159.

In July 2001, an Army physician stated that the Veteran was disabled from June 2001 and was not fit for normal military duty.  The Board cannot discern from the statement whether the physician considered the condition temporary or permanent or whether the condition was the result of a picking up a duffle bag or of the preexisting disabilities.  For this reason, the statement has no probative value on the question of aggravation. 

Having found previous VA examinations inadequate, the Board is relying on the report of the VA examination in August 2013 for evidence, pertaining to aggravation.  As the VA examination in August 2013 is based on a review of the Veteran's history and described the findings in sufficient detail so that the Board's review is a fully informed one, the examination report is adequate to decide the claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the medical history and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 





In August 2013 on VA examination, the VA examiner reviewed the Veteran's history, including the nonmilitary-related injuries prior to the period of ACDUTRA in May 1998, the compliants of neck, arm, and back pain during ACDUTRA in May 1998, and right shoulder pain and lower back pain after lifting a duffel bag during ACDUTRA in May 2001.

The VA examiner concluded that the claimed disabilities existed prior to service, and were not aggravated beyond a natural progression by an in-service injury, event, or illness.  The VA examiner explained that there was no objective evidence of aggravation of the claimed disabilities during active duty for training. In formulating the opinion, the VA considered that the term "aggravation" meant a permanent increase in severity, that is, worsening of the underlying condition not due to natural progress as contrasted to a worsening of symptoms. 

With pain as a constant, there is no evidence of a permanent change in the underlying pathology of the claimed neck disability, the right shoulder disability, and back disability the during the periods of ACTDUTRA under 38 C.F.R. § 3.6(c) on the basis of all the evidence of record pertaining to the manifestations of the disabilities prior to, during, and subsequent to service. 

After a review of the record, as the Veteran's lay evidence is not competent evidence on the question of aggravation, as the favorable medical evidence has no probative value on the question of aggravation, and as aggravation is not conceded, because the disabilities were not permanently made worse during the periods of ACTDUTRA, the Veteran has not his burden to establish aggravation and service connection by aggravation is not warranted.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a); Wagner v. Prinicipi, 370 F.3d 1089, 1096 (Fed. Cir. 2004). 

      (The Order follows on the next page.)







ORDER

Service connection for the neck disability, degenerative disc disease and degenerative joint disease, is denied.

Service connection for right shoulder disability, arthritis and tendinosis, is denied.

Service connection for a low back disability, degenerative disc disease and degenerative joint disease of the lumbar spine, is denied. 



______________________________	     _____________________________
                C. Trueba                                    	            Ronald W. Scholz
         Veterans Law Judge,                                        Veterans Law Judge,
    Board of Veterans' Appeals                               Board of Veterans' Appeals


_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


